Citation Nr: 0019675	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  98-19 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought.  The 
veteran, who retired in April 1989 after more than 19 years 
of active service, appealed that decision.


FINDING OF FACT

There is no competent medical evidence contained within the 
claims file that reflects that the veteran has been diagnosed 
as having PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, the threshold 
question in any claim for VA benefits is whether the claim is 
well grounded.

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  38 C.F.R. 
§ 3.304(f) (1999); see also Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's DD 214 from his first period of service notes 
that the veteran was awarded a Vietnam Service Medal with a 
Bronze Star and a Republic of Vietnam Campaign Medal with 
Device, confirming his service in Vietnam.  The veteran has 
related several stressors that have caused current 
psychiatric problems.  In November 1997, the veteran informed 
that his stressors included walking in Agent Orange during 
his service in Vietnam, capturing two Vietcong soldiers, and 
having a friend of his killed in action.  In a statement made 
the previous month, the veteran informed the RO that he was 
awarded a Combat Action Ribbon as a result of his combat 
service in Vietnam.  

As a result of his claim for service connection for PTSD, the 
RO afforded the veteran a VA psychiatric examination.  The 
veteran informed the examiner that two of his friends were 
killed in action, and that he saw several Vietnamese children 
who were mutilated for speaking with American soldiers.  The 
veteran denied receiving psychiatric treatment, as well as 
having major depression and panic attacks.  While a history 
of alcohol abuse, with questionable partial remission, was an 
Axis I diagnosis, the examiner did not render a PTSD 
diagnosis.  In excluding the diagnosis, the examiner did 
consider the veteran's related stressors, including several 
of those related to the RO in November 1997, but stated that 
the veteran did not present sufficient symptomatology to 
warrant a PTSD diagnosis.

The veteran appeared at a hearing before the undersigned 
Member of the Board in June 2000.  He testified that he had 
sleep problems, with only two to three hours of sleep per 
night.  He also related that he did not have friends other 
than one on the West Coast.  He also repeated some of his 
stressors and his duties during his one-year tour in Vietnam.  
Finally, the veteran conceded that he had not sought 
treatment for his psychiatric complaints.

The evidence of record does not reflect that the veteran has 
ever been diagnosed as having PTSD.  The VA examiner who 
conducted the November 1997 VA psychiatric examination found 
that the veteran did not have PTSD, and the veteran has 
stated both at the time of his November 1997 examination and 
at his June 2000 videoconference hearing that he has not 
sought psychiatric treatment for his complaints.  Only the 
veteran has asserted a PTSD diagnosis, but his assertions 
cannot serve to well ground his claim in the absence of a 
showing that he has the medical background or expertise to 
offer any such opinion.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).

In the absence of evidence of a claimed disability, there can 
be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As the veteran has not presented evidence that he 
currently has a PTSD diagnosis, a claim for such is not 
plausible, and must be denied as not well grounded.  See 
38 C.F.R. § 3.304(f); Cohen, supra.  Moreover, there is no 
duty to assist the veteran in the development of a claim in 
the absence of a well-grounded claim.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  Finally, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for the 
benefits sought.  38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F. 3d 1483 (Fed. Cir. 1997).






ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

